— Judgment unanimously affirmed. Memorandum: The court erred by failing to sustain defense counsel’s objection to a comment by the prosecutor on summation which implied that defendant had the burden of proving that the liquor bottles found in his motel room were not taken from Pal Joey’s Bar in Batavia (see, People v Gonzalez, 97 AD2d 423). However, since the proof of guilt was overwhelming and there is no reasonable possibility that the error contributed to the conviction, the error was harmless (see, People v Crimmins, 36 NY2d 230).
We have reviewed defendant’s remaining claims and find them to be either without merit or not properly preserved for appellate review (CPL 470.05 [2]). (Appeal from judgment of Genesee County Court, Morton, J. — burglary, third degree.) Present — Callahan, J. P., Doerr, Pine, Balio and Davis, JJ.